  Case: 1:18-cv-07865 Document #: 276 Filed: 09/11/20 Page 1 of 6 PageID #:3522




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

LINA DOU, on behalf of herself               )
and all others similarly situated,           )   No. 18 CV 7865
                                             )
                          Plaintiffs,        )
                                             )
      v.                                     )   Magistrate Judge Young B. Kim
                                             )
CARILLON TOWER/CHICAGO LP, et                )
al.,                                         )
                                             )   September 11, 2020
                          Defendants.        )

                    MEMORANDUM OPINION and ORDER

      Plaintiffs issued a subpoena to Waterbridge Capital LLC (“Waterbridge”) of

New York City seeking the production of documents or a notarized statement

explaining its purported role in the transaction underlying this class action lawsuit.

After the court denied Plaintiffs’ motion to hold Waterbridge in contempt for failing

to respond to their subpoena, Plaintiffs filed the current motion to modify the

subpoena to allow them to retrieve any responsive documents from Waterbridge’s

office in New York. For the following reasons, Plaintiffs’ motion is granted:

                                    Background

      On March 21, 2019, Plaintiffs filed an amended complaint alleging that

Defendants committed fraud and violated federal and state securities laws in

connection with a real estate investment. (R. 69, First Am. Compl. ¶¶ 65-134.)

According to the amended complaint, Plaintiffs invested a combined $49.5 million in

a downtown Chicago real estate project (“the Project”) at the Defendants’ behest.
   Case: 1:18-cv-07865 Document #: 276 Filed: 09/11/20 Page 2 of 6 PageID #:3523




(Id. at 1-2.)   Plaintiffs allege that despite their investment, Defendants never

completed the Project or even started it―that “no shovel was ever put into the

ground.” (Id. at 2.) Plaintiffs seek the return of their $49.5 million investment

along with interest, penalties, and fees. (Id. at 2-3.)

      In the course of discovery, Defendants were unable to produce a $44 million

loan agreement which Plaintiffs say they “claimed to be unable to find.” (R. 263,

Contempt. Mot. at 1.)      Plaintiffs submit that Defendants instead produced an

“unfinished” and unsigned financing agreement showing that repayment of the $44

million loan is guaranteed by Waterbridge. (Id. at 1-2.) Plaintiffs assert that after

receiving this unsigned document, they contacted Waterbridge “repeatedly . . . but

got no answer.”      (Id. at 2.)     Accordingly, Plaintiffs served a subpoena on

Waterbridge in an effort to learn whether Waterbridge signed the financing

agreement or otherwise guaranteed the loan. (Id.)

      Plaintiffs assert that Waterbridge has been unresponsive to their subpoena,

and accordingly, on August 11, 2020, Plaintiffs moved to hold Waterbridge in

contempt. (R. 263.) The court denied Plaintiffs’ motion without prejudice, finding

that because Waterbridge’s place of compliance is in New York, under Federal Rule

of Civil Procedure 45 Plaintiffs’ motion for contempt must be brought in the court

for the district where compliance is required. (R. 265 (citing Fed. R. Civ. P. 45(c)(2),

(d)(2)).) The next day, Plaintiffs filed the current motion to modify their subpoena

to allow retrieval of the requested documents from Waterbridge’s office in New

York. (R. 266.)




                                            2
   Case: 1:18-cv-07865 Document #: 276 Filed: 09/11/20 Page 3 of 6 PageID #:3524




                                     Analysis

       Although the only relief Plaintiffs seek in the current motion is modification

of their subpoena, the bulk of their motion is dedicated to their argument that the

“100-mile rule” reflected in Federal Rule of Civil Procedure 45 should not apply to

their attempt to obtain documents from Waterbridge. Specifically, they argue that

because the subpoena seeks only emailed documents or a sworn statement

describing Waterbridge’s involvement with the loan, the geographic restrictions set

out in Rule 45 should not pose a bar to Waterbridge’s compliance. Rule 45 states

that a subpoena may command “production of documents, electronically stored

information, or tangible things at a place within 100 miles of where the person

resides, is employed, or regularly transacts business in person.” Fed R. Civ. P.

45(c)(2)(A). Subpoenas “must issue from the court where the action is pending,” Fed

R. Civ. P. 45(a)(2), but the “serving party may move the court for the district where

compliance is required for an order compelling production or inspection,” Fed. R.

Civ. P. 45(d)(2)(B)(i).

       In 2013 Rule 45 was amended, in part to protect subpoena recipients. See

Raap v. Brier & Thorn, Inc., No. 17-MC-3001, 2017 WL 2462823, at *3 (C.D. Ill.

July 7, 2017).      The amendment assured “local resolution of disputes about

subpoenas” by way of “the limitations of Rule 45(c) and the requirements in Rules

45(d) and (e) that the motions be made in the court in which compliance is

required.”    Id. (citing Fed. R. Civ. P. 45, Advisory Committee Notes, 2013

Amendment).)       To require compliance in excess of the “100-mile rule” or,




                                          3
  Case: 1:18-cv-07865 Document #: 276 Filed: 09/11/20 Page 4 of 6 PageID #:3525




alternatively, to require non-parties to litigate disputes in a distant forum, would

defeat the amended rule’s protective purpose. Id. While subpoena-related disputes

must initiate in the court where compliance is required, explicit authority was

created in the new Rule 45(f) for that court to transfer pertinent motions to the

court where the action is pending where warranted. Fed. R. Civ. P. 45(f), Advisory

Committee Notes, 2013 Amendment.

      Plaintiffs argue that the “100-mile” rule should not apply here because their

subpoena permitted Waterbridge, whose place of compliance is in New York, to

produce any responsive documents via email. (R. 266, Mot. at 2-3.) To this end,

Plaintiffs point out that at least one court in this circuit has found that “electronic

production creates no geographical burden [on the subpoenaed party].”              See

Gumwood HP Shopping Partners, L.P. v. Simon Prop. Grp., Inc., No. 3:11-cv-00268-

JD-CAN, 2014 WL 12780298, at *3 (N.D. Ind. Nov. 20, 2014). They also challenge

as unnecessarily burdensome any requirement that they “start an ancillary

proceeding in New York just to obtain a one or two page statement from

Waterbridge.” (R. 266, Mot. at 3.)

      Rule 45 contemplates the voluntary production of documents via email

outside of the “100-mile rule” where the parties agree to such a compromise. See

Fed. R. Civ. P. 45(c)(2), Advisory Committee Notes, 2013 Amendment. “Under the

current rule, parties often agree that production, particularly of electronically

stored information, be transmitted by electronic means . . . and nothing in these

amendments limits the ability of parties to make such arrangements.” Id. But




                                          4
  Case: 1:18-cv-07865 Document #: 276 Filed: 09/11/20 Page 5 of 6 PageID #:3526




while Rule 45 leaves room for voluntary compromise around the 100-mile rule, it

lacks any explicit exception to the rule with respect to email. Given the ubiquity of

email in modern communication, to create an exception under which documents

that can be produced via email are not subject to the rule’s geographical limitations

would entirely swallow the “100-mile rule” set forth within Rule 45.

      However, the court has the inherent authority to modify subpoenas issued

from this district. See Simon v. Nw. Univ., No. 15 CV 1433, 2017 WL 66818, at *6

(N.D. Ill. Jan. 6, 2017) (citing Mfg. Sys., Inc. of Milwaukee v. Computer Tech., Inc.,

99 F.R.D. 335, 338 (E.D. Wis. 1983)).     In the current motion, Plaintiffs seek to

modify their subpoena to allow their representative to retrieve any responsive

documents from Waterbridge’s office in New York. (R. 266, Mot. at 3.) Similar

modifications have been allowed by courts in this circuit. See, e.g., In re: Subpoena

Upon Nejame Law, PA., No. 16-cv-4619, 2016 WL 3125055, at *3 (N.D. Ill. June 3,

2016); Ott v. City of Milwaukee, 274 F.R.D. 238, 242 (E.D. Wis. 2011) (requiring an

agent of a serving party to travel to a non-party’s offices to retrieve copies of

requested documents).

      Plaintiffs’ proposed modification is consistent with the purposes of Rule 45 in

that it will ease any burden on Waterbridge to produce documents more than 100

miles from its business location. Given this court’s inherent authority to modify the

subpoena, the motion is granted, and the subpoena is modified to permit Plaintiffs’

counsel or representative to retrieve any responsive documents from Waterbridge’s

office in New York not later than September 25, 2020. To the extent Waterbridge




                                          5
  Case: 1:18-cv-07865 Document #: 276 Filed: 09/11/20 Page 6 of 6 PageID #:3527




remains unresponsive, any subsequent efforts to enforce compliance with the

modified subpoena must occur in the court for the district where compliance is

required pursuant to Rule 45(d)(2)(B)(i).

                                    Conclusion

      For the foregoing reasons, the motion is granted.

                                                ENTER:


                                                ____________________________________
                                                Young B. Kim
                                                United States Magistrate Judge




                                            6
